Exhibit 10.10

Specimen Document For Use By Counsel

First Amendment

To the

Diodes Incorporated

Second Amended and Restated

Deferred Compensation Plan

This First Amendment to the Diodes Incorporated Second Amended and Restated
Deferred Compensation Plan is effective this I” day of June, 2013, by the Plan
Administrator as delegated by the Board of Directors of Diodes Incorporated (the
“Company”).

WITNESSETH:

WHEREAS, the Company maintains the Diodes Incorporated Second Amended and
Restated Deferred Compensation Plan, last amended and restated effective January
1, 2009 (the “Plan”); and

WHEREAS, Article X of the Plan permits the Company, acting through its Plan
Administrator by delegation of the Board of Directors, to make such amendments
necessary to clarity provisions based on the Plan Administrator's interpretation
of the document and administration of the Plan; and

WHEREAS, the Plan Administrator desires that Restricted Stock Unit deferrals be
initially credited into the Plan Accounts as units of stock, rather than in
equivalent dollar amounts; and

WHEREAS, the Plan Administrator also desires that a participant may elect to
diversifY his or her Account to which Restricted Stock Unit deferrals are
credited into other notional investment options provided on the investment menu
determined by the Company;

NOW, THEREFORE:

The plan is hereby amended with respect to Article VII, Section 7.2(d) as
follows:

Sub-section (1) under 7.2(d) is hereby deleted. Sub-sections (2) and (3) are
hereby re-numbered as Sub-sections (1) and (2).

IN WITNESS WHEREOF:

The Company, acting through its authorized member of the Plan Administration
Committee, hereby executes this First Amendment to the Plan on this day of 2013,
to be effective as of the effective date first above written.

SIGNATURES ON NEXT PAGE

DIODES INCORPORATED hereby executes the First Amendment to the Plan.

 

BY:

(Print Name)

Richard D. White

 

 

 

 

ITS:

(Title)

CFO

 

 

 

 

[g2017022720002753112540.jpg]

 

 

 

Date:

7/23/2013

 

 

 